 

Exhibit 10.13

EMPLOYMENT AGREEMENT

This Employment Agreement (this “Agreement”) is made effective as of January 3,
2017 (the “Effective Date”), by and between DaVita Inc. (“Parent”) and one of
its controlled affiliates, TRC Total Renal Care, Inc. (“Employer,” and
collectively with Parent, “DaVita”) and Joel Ackerman (“Employee”).

In consideration of the mutual covenants and agreements hereinafter set forth
and for other good and valuable consideration, the parties hereto, intending to
be legally bound hereby, agree as follows:

Section 1.Employment and Duties. Employer and Employee expect that Employee’s
employment will commence on or about February 21, 2017. Employee will serve
initially in the position of Senior Vice President, Finance until the close of
business on the first business day following the day on which Parent files its
Annual Report on Form 10-K for the year ended December 31, 2016 with the
Securities and Exchange Commission, when Employee will begin serving in the
position of Chief Financial Officer, provided that if Employee commences
employment on or after the first business day following the day on which the
Parent files such Form 10-K, he shall immediately begin serving in the position
of Chief Financial Officer. Employee accepts such employment on the terms and
conditions set forth in this Agreement. Employee shall report to Parent’s Chief
Executive Officer and shall perform the duties of Chief Financial Officer or any
additional or different duties that are similar to or consistent with that
position. Initially, Employee shall work out of New York, New York, although the
location is subject to change to suit business needs, provided however, that
relocation of the office more than thirty-five (35) miles from its current
location shall constitute “Good Reason” for Employee to resign as set forth
below in this Agreement. Employee agrees to devote substantially all of his
time, energy, and ability to the business of Employer on a full-time basis and
shall not engage in any other business activities during the term of this
Agreement, including but not limited to providing consulting services to any
investment firm, such as a hedge fund, provided however, Employee may pursue
other normal charitable activities so long as such activities do not interfere
with his ability to perform his duties. Employee agrees that he shall not serve
on the board of directors, advisory board, or similar oversight body of any
other not-for-profit or for-profit company, entity or institution without the
express written approval of the Chief Executive Officer or the Board of
Directors. Notwithstanding the foregoing, Employer agrees that Employee may
continue his role on the Board of Directors of Kindred Healthcare, Champions
Oncology and One Acre Fund. Employee shall at all times observe and abide by the
Employer’s policies and procedures as in effect from time to time.

Joel Ackerman Employment Agreement

Page 1 of 11

--------------------------------------------------------------------------------

 

Section 2.Compensation. In consideration of the services to be performed by
Employee hereunder, Employee shall receive the following compensation and
benefits:

2.1Base Salary. Employer shall pay Employee a base salary of $700,000 per annum,
less standard withholdings and authorized deductions. Employee shall be paid
consistent with Employer’s payroll schedule. The base salary will be reviewed
from time to time. Employer, in its sole discretion, may increase the base
salary as a result of any such review. Employer may not reduce Employee’s base
salary unless the Employee authorizes it in writing or the Employer is reducing
the base salary of other similarly-situated executives by a similar percentage.

2.2Benefits. Employee and/or his family, as the case may be, shall be eligible
for participation in and shall receive all benefits under Employer’s health and
welfare benefit plans (including, without limitation, medical, prescription,
dental, disability, and life insurance) under the same terms and conditions
applicable to most executives at similar levels of compensation and
responsibility.

2.3Sign-On Bonus.  Employer will pay Employee a sign-on bonus of two hundred
thousand dollars ($200,000), less standard withholdings and authorized
deductions, within twenty-one (21) days after Employee’s first date of
employment with Employer.  

2.4Performance Bonus.

(a)Employee shall be eligible to receive an annual cash bonus under the
short-term incentive program approved by the Parent’s Board of Directors and
applicable to the company’s executive officers exposed to the requirements of
Section 162(m) of the Internal Revenue Code (the “Short-Term Incentive Program”,
or “STI Program”). Under the STI Program, the actual annual cash bonus amount
payable to Employee for any one year (the “Bonus”) is primarily contingent on
the level of the Employer’s achievement on the performance metrics specified in
the Short-Term Incentive Program for that year. For fiscal year 2017, the Bonus
payable to Employee in cash under the STI Program will be an amount between zero
and $1,500,000. Employee shall not be eligible for any Bonus for fiscal year
2016.

(b)For Employee and other senior executives subject to the STI Program, the
amounts of annual Bonuses earned are objectively and formulaically driven,
further subject to negative discretion (i.e., further downward adjustment) in
the sole discretion of the Board of Directors or the Compensation Committee of
the Board of Directors.

(c)Subject to the terms of Section 3.3 (Other Termination), Employee must be
employed by Employer (or an affiliate) on the date any Bonus is paid to be
eligible to receive such Bonus and, if Employee is not employed by Employer (or
an affiliate) on the date any Bonus is paid for any reason whatsoever, Employee
shall not be entitled to receive such Bonus.

Joel Ackerman Employment Agreement

Page 2 of 11

--------------------------------------------------------------------------------

 

2.5Vacation. Employee shall have vacation, subject to the approval of his direct
manager.

2.6Stock Appreciation Rights. Parent shall issue a grant to Employee of
stock-settled Stock Appreciation Rights (“SSARs”) with a value of two million
dollars ($2,000,000) as customarily determined by Parent. This grant shall have
a five-year term and vest 50% on the third and fourth anniversaries of the grant
date. The base price of the award shall be the closing price as reported on the
New York Stock Exchange on the start date of Employee’s employment, or the date
the SSAR grant has been formally approved by the appropriate authorized body or
Officer, whichever date is later. The terms of the SSAR grant will be reflected
in a separate agreement to be signed by Parent and Employee, which may include,
among other terms, a noncompetition agreement.

2.7Performance Stock Units and/or Restricted Stock Units. In early 2017, at the
time when Parent makes grants to its other similarly-situated senior officers,
Parent will grant Employee  one million dollars ($1,000,000) in value of
Employer’s Performance Stock Units (“PSUs”) and/or Restricted Stock Units
(“RSUs”),  with value determined similarly to such other senior officers,
subject to the following time vesting conditions: such PSUs and/or RSUs shall
vest fifty percent (50%) each on approximately the third and fourth
anniversaries of the grant date. The composition of the grant (i.e., the number
of PSUs and/or RSUs) will be determined by Parent in its sole discretion. Parent
will determine, in its sole discretion, the performance targets for any PSU
grant. The terms of the PSU and/or RSU grant(s) will be reflected in a separate
Performance Stock Units Agreement and/or Restricted Stock Units Agreement to be
signed by Parent and Employee, and each agreement may include, among other
terms, a noncompetition agreement.

2.8Management Share Ownership Policy. Employee shall review and understand the
terms of the Management Share Ownership Policy with respect to all equity-based
awards to the extent it applies to Employee.

2.9Return of Compensation or other Property Received in Connection with
Director, Officer, Shareholder or Similar Position. All fees, compensation,
other remuneration, dividends, distributions, or other property or financial
benefit received by Employee in connection with Employee's position as a
director, officer, member, shareholder, partner or any other similar position of
any controlled or uncontrolled direct or indirect subsidiary or affiliate of
Employer, or other contractual obligor to Employer or any of its subsidiaries or
affiliates the obligations of which constitute revenue to Employer or any of its
subsidiaries or affiliates and of which Employee beneficially owns or has the
right to acquire, directly or indirectly, 10% or more of the equity interests or
has the power to vote 10% or more of the voting interests, shall belong to
Employer and shall be immediately remitted to Employer. Notwithstanding the
foregoing, this provision shall not apply to any amounts payable to, earned by,
received by or otherwise due to Employee as employment compensation from
Employer or any of its subsidiaries or affiliates, or any dividends or other
distributions received by Employee in Employee’s capacity as a stockholder of
Parent.

Joel Ackerman Employment Agreement

Page 3 of 11

--------------------------------------------------------------------------------

 

2.10Indemnification. In the event that the Employee is made a party or
threatened to be made a party to any action, suit, or proceeding, whether civil,
criminal, administrative, or investigative, by reason of the fact that he is or
was a Director or officer of the Parent or Employer, or while a director or
officer of the Parent or Employer is or was serving at the request of the Parent
or Employer as a Director, officer, employee, or agent of another corporation or
of a partnership, joint venture, trust or other enterprise, the Employee shall
be indemnified and held harmless by the Parent and Employer to the fullest
extent permitted under applicable law and the Parent’s bylaws, and as
specifically set forth in the Parent’s bylaws, as the same exist or may
hereafter be amended by Parent.

2.11Reimbursement. Employer also agrees to reimburse Employee in accordance with
Employer’s reimbursement policies for travel and entertainment expenses, as well
as other business-related expenses, incurred in the performance of his duties
hereunder.

2.12Changes to Benefit Plans. Employer reserves the right to modify, suspend, or
discontinue any and all of its health and welfare benefit plans, practices,
policies, and programs at any time without recourse by Employee so long as such
action is taken generally with respect to all other similarly-situated peer
executives and does not single out Employee.

2.13Possible Recoupment of Certain Compensation. Notwithstanding any other
provision in this Agreement to the contrary, Employee shall be subject to the
written policies of the Board of Directors applicable to executives of the
Employer, including without limitation any Board policy relating to recoupment
or “claw back” of compensation, as they exist from time to time during the
Employee’s employment by the Employer and thereafter.

Section 3.Provisions Relating to Termination of Employment.

3.1Employment Is At-Will. Employee’s employment with Employer is “at will” and
is terminable by Employer or by Employee at any time and for any reason or no
reason, subject to the notice requirements set forth below.

3.2Termination for Material Cause. Employer may terminate Employee’s employment
for Material Cause (as defined below). Upon termination for Material Cause,
Employee shall (i) be entitled to receive the Base Salary and benefits as set
forth in Section 2.1 (Base Salary) and Section 2.2 (Benefits), respectively,
through the effective date of such termination and (ii) not be entitled to
receive any other compensation, benefits, or payments of any kind, except as
otherwise required by law or by the terms of any benefit or retirement plan or
other arrangement that would, by its terms, apply.

Joel Ackerman Employment Agreement

Page 4 of 11

--------------------------------------------------------------------------------

 

3.3Other Termination.

(a)Employer may terminate the employment of Employee for any reason or for no
reason at any time upon at least thirty (30) days’ advance written notice. If
prior to the first anniversary of the date Employee commences employment,
Employee resigns for “Good Reason,” or Employer terminates the employment of
Employee for reasons other than for death, Material Cause, or Disability, and
contingent upon Employee’s execution of the Employer’s standard Severance and
General Release Agreement within twenty-eight days of the termination of
Employee’s employment, Employee shall be entitled to the benefits set forth in
the DaVita Inc. Severance Plan, pursuant to the terms and conditions of that
plan as they exist at the time of the termination of Employee’s employment.

(b)If on, or after, the first anniversary of date Employee’s employment
commences, Employee resigns for “Good Reason,” or Employer terminates Employee’s
employment for any reasons other than death, Material Cause, or Disability,
Employee shall be entitled to receive: (i) the benefits set forth in the DaVita
Inc. Severance Plan, pursuant to the terms and conditions of that plan as they
exist at the time of termination of Employee’s employment; (b) a bonus in the
amount Employee received for the previous year pro-rated based on the number of
months served in the year that Employee’s employment is terminated; and (c) any
amounts due Employee under any stock option, stock grant, or any other
compensation plan, in the accordance of the terms of such plan(s).  Moreover, if
the Employee timely and properly elects health continuation coverage under
COBRA, the Employer shall pay for the employer portion of the cost of health
continuation coverage for Employee and his dependents. Employer shall make such
payments until the earliest of: (i) the eighteen-month anniversary of the
Termination Date; (ii) the date the Employee is no longer eligible to receive
COBRA continuation coverage; and (iii) the date on which the Employee
receives/becomes eligible to receive substantially similar coverage from another
employer or other source.

(c)For purposes of this provision, an Employee’s employment has been terminated
when Employee is no longer providing services for Employer after a specific date
or the level of bona fide services that Employee would perform (as an employee
or independent contractor) after a specific date would permanently decrease to
no more than 20% of the average level of bona fide services performed over the
immediately preceding thirty-six month period (or the full period of service if
Employee was employed for less than thirty-six months).

3.4.Change in Control Termination.  Notwithstanding any other provision
contained herein, if the Employee's employment hereunder is terminated by the
Employee for Good Reason or by the Employer without Material Cause (other than
on account of the Employee's death or Disability), in each case at the time of,
or within twelve (12) months following, a Change in Control, the Employee shall
be entitled to receive the following:

(a)a lump sum payment equal to two (2) times the sum of the Employee's Base
Salary and an amount equal to the bonus received for the year previous to the
year in which the Termination Date occurs; and

Joel Ackerman Employment Agreement

Page 5 of 11

--------------------------------------------------------------------------------

 

(b)if the Employee timely and properly elects health continuation coverage under
COBRA, the Employer shall pay for the employer portion of the cost of health
continuation coverage for Employee and his dependents. Employer shall make such
payments until the earliest of: (i) the eighteen-month anniversary of the
Termination Date; (ii) the date the Employee is no longer eligible to receive
COBRA continuation coverage; and (iii) the date on which the Employee
receives/becomes eligible to receive substantially similar coverage from another
employer or other source.

3.5Voluntary Resignation. Employee may resign from Employer at any time upon at
least thirty (30) days’ advance written notice. If Employee resigns from
Employer, Employee shall (i) be entitled to receive the base salary and benefits
as set forth in Section 2.1 (Base Salary) and Section 2.2 (Benefits),
respectively, through the effective date of such termination and (ii) not be
entitled to receive any other compensation, benefits, or payments of any kind,
except as otherwise required by law or by the terms of any benefit or retirement
plan or other arrangement that would, by its terms, apply. In the event Employee
resigns from Employer at any time, Employer shall have the right to make such
resignation effective as of any date before the expiration of the required
notice period.

3.6Disability. Upon thirty (30) days’ advance notice (which notice may be given
before the completion of the periods described herein), Employer may terminate
Employee’s employment for Disability (as defined below).

3.7Definitions. For the purposes of this Agreement, the following terms shall
have the meanings indicated:

(a)“Disability” shall mean the inability, for a period of six (6) months, to
adequately perform Employee’s regular duties, with or without reasonable
accommodation, due to a physical or mental illness, condition, or disability.

(b)“Material Cause” shall mean any of the following: (i) conviction of a felony
or plea of no contest to a felony; (ii) any act of fraud or dishonesty in
connection with the performance of his duties; (iii) repeated failure or refusal
by Employee to follow policies or directives reasonably established by the Chief
Executive Officer of Parent or his/her designee that goes uncorrected for a
period of ten (10) consecutive days after written notice has been provided to
Employee; (iv) a material breach of this Agreement; (v) any gross or willful
misconduct or gross negligence by Employee in the performance of his duties;
(vi) egregious conduct by Employee that brings Employer or any of its
subsidiaries or affiliates into public disgrace or disrepute; (vii) an act of
unlawful discrimination, including sexual harassment; (viii) a violation of the
duty of loyalty or of any fiduciary duty; or (ix) exclusion or notice of
exclusion of Employee from participating in any federal health care program.

Joel Ackerman Employment Agreement

Page 6 of 11

--------------------------------------------------------------------------------

 

Termination of the Employee’s employment shall not be deemed to be for Material
Cause unless and until the Employer delivers to the Employee a copy of a written
notice  finding that the Employee has engaged in the conduct described in any of
(i)-(viii) above. Except for a failure, breach, or refusal which, by its nature,
cannot reasonably be expected to be cured, the Employee shall have fourteen (14)
calendar days from the delivery of written notice by the Employer within which
to cure any acts constituting Material Cause; provided however, that, if the
Employer reasonably expects irreparable injury from a delay of fourteen (14)
calendar days, the Employer may give the Employee notice of such shorter period
within which to cure as is reasonable under the circumstances, which may include
the termination of the Employee’s employment without notice and with immediate
effect.  

(c)“Good Reason” shall mean the occurrence of any of the following, in each case
during the Employment Term without the Employee’s written consent:

 

i.

a material reduction in the Employee’s Base Salary other than a general
reduction in Base Salary that affects all similarly situated executives in
substantially the same proportions; or

 

ii.

a relocation of the Employee’s principal place of employment by more than
thirty-five (35) miles; or  

 

iii.

any material breach by the Employer of any material provision of this Agreement;
or  

 

iv.

the Employer’s failure to obtain an agreement from any successor to the Employer
to assume and agree to perform this Agreement in the same manner and to the same
extent that the Employer would be required to perform if no succession had taken
place, except where such assumption occurs by operation of law; or

 

v.

a material, adverse change in the Employee’s title, authority, duties, or
responsibilities (other than temporarily while the Employee is physically or
mentally incapacitated or as required by applicable law) taking into account the
Employer’s size, status as a public company, and capitalization as of the date
of this Agreement.

The Employee cannot terminate his employment for Good Reason unless he has
provided written notice to the Employer of the existence of the circumstances
providing grounds for termination for Good Reason within sixty (60) days of the
initial existence of such grounds and the Employer has had at least sixty (60)
days from the date on which such notice is provided to cure such
circumstances.  If the Executive does not terminate his employment for Good
Reason within ninety (90) days after the first occurrence of the applicable
grounds, then the Executive will be deemed to have waived his right to terminate
for Good Reason with respect to such grounds.  

Joel Ackerman Employment Agreement

Page 7 of 11

--------------------------------------------------------------------------------

 

(d)“Change in Control” shall mean (i) any transaction or series of transactions
in which any person or group (within the meaning of Rule 13d-5 under the
Exchange Act and Sections 13(d) and 14(d) of the Exchange Act) becomes the
direct or indirect “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act), by way of a stock issuance, tender offer, merger, consolidation,
other business combination or otherwise, of greater than 50% of the total voting
power (on a fully diluted basis as if all convertible securities had been
converted and all warrants and options had been exercised) entitled to vote in
the election of directors of Parent (including any transaction in which Parent
becomes a wholly-owned or majority-owned subsidiary of another corporation),
(ii) any merger or consolidation or reorganization in which Parent does not
survive, (iii) any merger or consolidation in which  Parent survives, but the
shares of Parent’s Common Stock outstanding immediately prior to such merger or
consolidation represent 40% or less of the voting power of Parent after such
merger or consolidation, and (iv) any transaction in which more than 40% of
Parent’s assets are sold.  However, despite the occurrence of any of the
above-directed events, a Change of Control will not have occurred if Kent Thiry
remains the Chief Executive Officer or Executive Chair of Parent for at least
one (1) year after the Change of Control or becomes the Chief Executive Officer
or Executive Chair of the surviving company with which Parent merged or
consolidated and remains in that position for at least one (1) year after the
Change of Control.

3.8Notice of Termination. Any purported termination of Employee’s employment by
Employer or by Employee shall be communicated by a written Notice of Termination
to the other party hereto in accordance with Section 5 (Miscellaneous) hereof. A
“Notice of Termination” shall mean a written notice that indicates the specific
termination provision in this Agreement.

3.9Effect of Termination. Upon termination, this Agreement shall be of no
further force and effect and neither party shall have any further right or
obligation hereunder; provided, however, that no termination shall modify or
affect the rights and obligations of the parties that have accrued prior to
termination; and provided further, that the rights and obligations of the
parties under Section 3 (Provisions Relating to Termination of Employment),
Section 4 (Noncompetition, Nonsolicitation, Confidentiality and Intellectual
Property Agreement), and Section 5 (Miscellaneous) shall survive termination of
this Agreement.

3.10Notwithstanding any provision herein to the contrary, in the event that any
payment to be made to Employee hereunder (whether pursuant to this Section 3
(Provisions Relating to Termination of Employment) or any other Section) as a
result of Employee’s termination of employment is determined to constitute
“deferred compensation” subject to Section 409A of the Internal Revenue Code,
and Employee is a “Key Employee” under the DaVita Inc. Key Employee Policy for
409A Arrangements at the time of Employee’s termination of employment, all such
deferred compensation payments payable during the first six (6) months following
Employee’s termination of employment shall be delayed and paid in a lump sum
during the seventh calendar month following the calendar month during which
Employee’s termination of employment occurs.

Joel Ackerman Employment Agreement

Page 8 of 11

--------------------------------------------------------------------------------

 

Section 4:Noncompetition, Nonsolicitation, Confidentiality and Intellectual
Property Agreement. Employee, contemporaneously herewith, shall enter into a
Noncompetition, Nonsolicitation, Confidentiality and Intellectual Property
Agreement, the terms of which are incorporated herein and made a part hereof as
though set forth in this Agreement.

Section 5.Miscellaneous.

5.1Arbitration.  Any disagreement, dispute or claim arising out of or relating
to this Agreement and/or Employee’s employment with DaVita which cannot be
settled by the parties hereto shall be resolved by arbitration in accordance
with the following provisions:  (a) the forum for arbitration shall be Denver,
Colorado, (b) governing law shall be the laws of the State of Colorado, (c) the
number of arbitrators shall be one (1), who shall be a retired judge; (d)
arbitration shall be administered by JAMS; (e) the rules of arbitration shall be
as determined by JAMS, as modified by any other instructions that the parties
hereto may agree upon at the time; (f) the award rendered by arbitration shall
be final and binding upon the parties hereto, and judgment on the award may be
entered in any court of competent jurisdiction in the United States; (g) DaVita
and Employee shall each pay fifty percent (50%) of the fees and costs charged by
the arbitrator and/or JAMS.  Notwithstanding the foregoing, DaVita shall be
entitled to seek equitable relief from a court of competent jurisdiction for any
alleged violation of Section 4 (Noncompetition, Nonsolicitation, Confidentiality
and Intellectual Property Agreement).

5.2Waiver of Jury Trial. Each of the parties hereto hereby irrevocably waives to
the fullest extent permitted by applicable law any right he or it may have to a
trial by jury with respect to any action directly or indirectly arising out of,
under or in connection with this Agreement and/or Employee’s employment with
DaVita.  Each of the parties hereto hereby (a) certifies that no representative
of any other party has represented, expressly or otherwise, that such other
party would not, in the event of any such action, seek to enforce the foregoing
wavier; and (b) acknowledges that it has been induced to enter into this
Agreement and the transactions, as applicable, by, among other things, the
mutual waivers and certifications in this Section 5.2 (Waiver of Jury Trial).

5.3Entire Agreement; Amendment. This Agreement represents the entire
understanding of the parties hereto with respect to the employment of Employee
and supersedes all prior agreements with respect thereto. This Agreement may not
be altered or amended except in writing executed by both parties hereto.

5.4Assignment; Benefit. This Agreement is personal and may not be assigned by
Employee. This Agreement may be assigned by Employer and shall inure to the
benefit of and be binding upon the successors and assigns of Employer.

5.5.Applicable Law. This Agreement shall be governed by the laws of the State of
Colorado, without regard to the principles of conflicts of laws.

Joel Ackerman Employment Agreement

Page 9 of 11

--------------------------------------------------------------------------------

 

5.6Notice. Notices and all other communications provided for in this Agreement
shall be in writing and shall be deemed to have been duly given when delivered
by (i) personal delivery, (ii) a nationally-recognized, next-day courier
service, or (iii) first-class registered or certified mail, postage prepaid
addressed to Employer at its principal office and to Employee at the address
listed on Employee’s invoices, provided that all notices to Employer shall be
directed to the attention of the Chief Executive Officer, or to such other
address as either party may have furnished to the other in writing in accordance
herewith, except that notice of change of address shall be effective only upon
receipt.

5.7Construction. Each party has cooperated in the drafting and preparation of
this Agreement. Hence, in any construction to be made of this Agreement, the
same shall not be construed against any party on the basis that the party was
the drafter. The captions of this Agreement are not part of the provisions
hereof and shall have no force or effect.

5.8Execution. This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument. Photographic, electronic or facsimile copies of
such signed counterparts may be used in lieu of the originals for any purpose.

5.9Legal Counsel. Employee and Employer recognize that this is a legally binding
contract and acknowledge and agree that they have had the opportunity to consult
with legal counsel of their choice.

5.10Waiver. The waiver by any party of a breach of any provision of this
Agreement by the other shall not operate or be construed as a waiver of any
other or subsequent breach of such or any provision.

5.11Invalidity of Provision. In the event that any provision of this Agreement
is determined to be illegal, invalid, or void for any reason, the remaining
provisions hereof shall continue in full force and effect.

5.12Approval by DaVita Inc. as to Form. The parties acknowledge and agree that
this Agreement shall take effect and be legally binding upon the parties only
upon full execution hereof by the parties and upon approval by DaVita Inc. as to
the form of hereof.

The remainder of this page is left blank intentionally.

Joel Ackerman Employment Agreement

Page 10 of 11

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have entered into this Agreement
effective as of the date and year first written above.

 

DAVITA INC.

 

EMPLOYEE

 

 

 

 

 

 

 

By

 

/s/ Kent Thiry

 

By

 

/s/ Joel Ackerman

 

 

Kent Thiry

 

 

 

Joel Ackerman

 

 

 

 

 

 

 

Date:

 

01/04/17

 

Date:

 

01/04/17

 

 

 

 

 

 

 

Approved by DaVita Inc. as to Form:

 

 

 

 

 

 

 

 

 

 

 

 

 

/s/ Kathleen A. Waters

 

 

 

 

Name:

 

Kathleen A. Waters

 

 

 

 

Title:

 

Chief Legal Officer

 

 

 

 

 

Joel Ackerman Employment Agreement

Page 11 of 11